Citation Nr: 0124147	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-03 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from  September 1974 to 
September 1978.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied an increased rating for 
the veteran's low back disorder.  The RO denied service 
connection pursuant to 38 C.F.R. § 3.665(b) as the veteran 
did not report for a scheduled VA examination.  

In March 2000, as it was unclear as to whether the veteran's 
examination was properly scheduled and whether adequate 
notice of the examination had been provided to the veteran, 
the Board remanded the case to the RO for further development 
to include scheduling a new examination.  

Pursuant to the Board Remand, the veteran was afforded a VA 
examination in February 2001.  Subsequently, an increased 
disability rating of 20 percent was assigned by means of a 
July 2001 rating action, effective from the date of claim, 
July 22, 1998.  As this is not a full grant of benefits 
sought on appeal, the veteran's claim remains open, and the 
case is returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's low back disability is manifested by 
moderate limitation of motion with forward flexion to 50 
degrees; lateral flexion to 30 degrees; and backward 
extension to 25 degrees.

3.  The veteran's low back disability is not currently 
manifested by ankylosis, nor is there severe limitation of 
motion, severe intervertebral disc syndrome, or severe 
lumbosacral strain.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
lumbosacral strain, presently evaluated as 20 percent 
disabling, are not met.  38 U.S.C.A. §§ 1155, 5100-5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5294, 5295 
(2000); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended as 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on this claim.  38 U.S.C.A. §§ 5100-
5107 (West Supp. 2000); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended as 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  See also, McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)).  Reports of VA outpatient treatment 
and VA examination have been associated with the claims 
folder.  As VA has secured all medical records that the 
veteran has identified pertinent to his claim, VA's duty to 
assist the claimant in this regard is satisfied.  See 38 
U.S.C. § 5103A.  

Pursuant to the March 2001 Board Remand, the veteran has been 
afforded a VA examination in conjunction with this claim 
addressing the severity of his service connected lumbosacral 
strain.  Accordingly, those aspects of the "duty to assist" 
are satisfied.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  

The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various developmental letters from the RO, as well as 
statements of the case and supplemental statements of the 
case that have been issued during the appellate process.  See 
38 U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  
Additionally, the veteran has alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 
  

I.  Evidentiary Background

Service medical records show that the veteran sought medical 
treatment after lifting a heavy object.  An impression of 
muscle strain is indicated.  Service medical records show 
subsequent that the veteran complained of low back pain on 
several occasions.  

Post service medical records indicate that the veteran had 
recurrent back problems over the years with progressive 
worsening over time.  VA x-ray evidence dated in November 
1998 shows mild degenerative changes of the lumbar spine.  
Similarly, a VA CT scan performed in December 1998 revealed 
spinal canal stenosis in the lumbar region.  The disc space 
evaluation was said to be suboptimal and a follow up scan was 
recommended when his condition improved.  VA outpatient 
treatment records dating from 1998 through 1999 show that the 
veteran complained of, and received treatment for, low back 
pain as well as neck and shoulder pain.  

In February 2001, the veteran was afforded a VA spine 
examination.  He complained of low back pain aggravated by 
activities such as bending, lifting, and carrying.  According 
to the examination report, the veteran indicated that he 
could stand and walk "okay" for the most part; however, 
extended periods of weightbearing bother him.  While a 
history of pain radiating into the left leg is noted, this 
pain had been absent for "the last year or so."  The 
veteran reported that he could only perform short-term light 
work such as working odd jobs.  He indicated that, while he 
had been a construction worker in the past, he was no longer 
able to work in construction due to his back problems.  
Although the veteran moved about somewhat slowly and stiffly, 
he did not have a limp at the time of the examination.  He 
was able to stand erect, and no spasm or tenderness was 
noted.  Range of motion of the lumbar spine was recorded as 
follows: 50 degrees of flexion, 25 degrees of extension, and 
30 degrees of right and left lateral bending.  Pain on motion 
was noted.  The examiner noted that the veteran had 5/5 
strength on muscle testing of the lower extremities.  He 
performed a "satisfactory" heel and toe walk and was able 
to slowly squat and arise again.  On checking the reflexes of 
the lower extremities, the veteran's right knee jerk appeared 
to be inconsistently present.  There was absence of the left 
knee jerk and both ankle jerks.  Sensation to pinprick was 
intact in the lower extremities.  On sitting straight leg 
raising examination, he had complaints of back pain on the 
raising of either leg, more with the raising of the left than 
the right.  An impression of service connected lumbosacral 
strain with evidence of lumbar stenosis is noted.  

The examiner noted that the veteran had pain on range of 
motion testing as noted above.  The examiner noted that while 
pain could further limit functional ability during flare-ups 
or with increased use, it was not feasible to attempt to 
express any of these in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of medical certainty.  Based on a review of the claims 
folder and recitation of history related by the veteran, the 
examiner opined that the veteran had progressively worsening 
problems with his back over the years.  

In an addendum to the February 2001 examination, the examiner 
noted that normal range of motion of the lumbar spine is as 
follows:  flexion to 95 degrees, extension to 35 degrees, and 
lateral bending to 40 degrees.

II.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2000).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

As stated above, service connection for chronic lumbosacral 
strain was established by means of an October 1979 rating 
action with assignment of a 10 percent disability rating.  By 
means of a January 1997 rating decision, an increased 
disability rating was denied for this disability.  While the 
veteran was notified of this decision in January 1997, the 
evidence does not show that he filed a Notice of Disagreement 
of this action with one year following notification of the 
denial.  Accordingly, this decision is final.  See 38 C.F.R. 
§ 20.302 (2000).  The veteran's present appeal arises from a 
November 1998 rating action which denied an increased rating.  
By means of a July 2001 rating action, an increased 
disability rating of 20 percent was assigned for the 
veteran's lumbosacral strain.  As indicated above, this is 
not a full grant of benefits sought on appeal.  Accordingly, 
the veteran's claims remains open.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  As degenerative disc disease as well as stenosis is 
associated with the veteran's present lumbosacral strain, the 
severity of his disability may be evaluated under Diagnostic 
Code 5010 as analogous to traumatic arthritis.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by x-ray findings, is to be rated as degenerative arthritis.  
Under Diagnostic Code 5003, in the absence of limitation of 
motion, a 20 percent disability rating is warranted with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  As the evidence, set forth above, shows that 
the veteran currently has limitation of motion of the lumbar 
spine, it is appropriate to rate his low back disability on 
the basis of limitation of motion under the appropriate 
diagnostic criteria for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  
The Board notes that a disability evaluation greater than 20 
percent is not provided for under either Diagnostic Code 5003 
or Diagnostic Code 5010.  

Schedular evaluations for disabilities of the spine are found 
under Diagnostic Codes 5285 to 5295.  38 C.F.R. § 4.104 
(2000).  The veteran's present limitation of motion of his 
low back may be rated under Diagnostic Code 5292.  Under 
these criteria, a 40 percent disability evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  A 20 percent disability evaluation is warranted for a 
moderate limitation of motion of the lumbar spine.  While VA 
medical evidence shows that the veteran has limitation of 
motion of the lumbar spine, the evidence does not show that 
this limitation is severe as contemplated by an increased 
rating under Diagnostic Code 5292.  On the contrary, despite 
complaints of limited motion, the most recent VA examination 
report dated in February 2001 shows that the veteran was able 
to bend forward 50 degrees with normal range of motion being 
95 degrees.  Likewise, he had backward extension of 25 
degrees with normal range of motion being to 35 degrees.  He 
was also able to bend his trunk to the left and right at 30 
degrees with normal range of lateral motion being to 40 
degrees.  Based on the findings above, the Board finds that 
the veteran's limitation of motion of the lumbar spine is, at 
most, moderate.  As the evidence does not show severe 
limitation of the lumbar spine, the criteria for an increased 
disability rating under Diagnostic Code 5292 are not met.  

Under Diagnostic Code 5285, a 60 percent disability rating 
contemplates residuals, fracture of vertebra without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  However, the evidence in the present case does not 
show that the veteran has residuals of a fractured vertebra.  
Accordingly, the criteria for an increased disability rating 
under Diagnostic Code 5285 are not met.  

Under Diagnostic Code 5286, a 60 percent disability rating 
contemplates complete bony fixation (ankylosis) of the spine 
at a favorable angle.  Similarly, under Diagnostic Code 5289, 
a 50 percent disability rating is appropriate for unfavorable 
ankylosis of the lumbar spine.  A 40 percent disability 
rating is available for ankylosis of the lumbar spine at a 
favorable angle.  However, as indicated above, the veteran 
presently has moderate limitation of motion of the lumbar 
spine.  The veteran has not alleged, nor does the evidence 
show, that he presently has ankylosis of the lumbar spine.  
Accordingly, an increased disability evaluation under 
Diagnostic Code 5286 or Diagnostic Code 5289 is not met.  

Under Diagnostic Code 5293, a 40 percent disability rating 
contemplates severe intervertebral disc syndrome with 
recurring attacks manifested by intermittent relief.  A 20 
rating contemplates moderate intervertebral disc syndrome 
with recurring attacks.  While the veteran reported a history 
of pain radiating into his left leg, recent VA examination 
shows that he does not presently experience lower back pain 
that radiates into his legs.  Despite findings of 
inconsistent right knee jerk with absent left knee and 
bilateral ankle jerks, the evidence does not show that the 
veteran's present low back disability results in severe 
disability with recurring attacks manifested by intermittent 
relief.  As the evidence does not show severe disability with 
recurring attacks, the Board must find that the criteria for 
an increased disability evaluation under Diagnostic Code 5293 
are not met. 

The veteran's present disability may also be rated as 
lumbosacral strain under Diagnostic Code 5295.  Under these 
criteria, a 40 percent disability evaluation is appropriate 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent disability 
rating contemplates lumbosacral strain, or sacro-iliac injury 
and weakness, with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  In the present case, while the evidence shows 
radiographic evidence of degenerative changes, the evidence 
does not show listing of the whole spine to the opposite 
side.  Similarly, the evidence does not show a positive 
Goldthwaite's sign nor does the evidence show marked 
limitation of forward bending.  On the contrary, as indicated 
on his most recent VA examination, the veteran was able to 
forward bend to 50 degrees.    Similarly, the evidence does 
not show loss of lateral spine motion, unilateral, in a 
standing position.  On the contrary, 30 degrees of lateral 
flexion, bilaterally, was noted on the recent VA examination 
report.  Based on a review of the medical evidence, the Board 
finds that the veteran's symptomatology more closely 
approximates that of lumbosacral strain with muscle spasm on 
extreme forward bending, as contemplated by a 20 percent 
disability evaluation.  Accordingly, the Board finds that the 
criteria for an increased disability evaluation under 
Diagnostic Code 5295 are not met.  

The Court has held that assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 20 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  
The evidence does not show any additional functional loss 
that is not contemplated by the rating schedule.  While the 
veteran was noted to have painful motion of the lumbar spine, 
the VA physician that examined the veteran in February 2001 
was unable to express this pain, or any pain during flare-ups 
or increased use, in terms of additional functional 
limitation.  It was noted that these matters could not be 
determined with any degree of medical certainty.  Based on 
the evidence, the Board must find that any functional 
impairment resulting from the veteran's low back disability 
is sufficiently compensated by the 20 percent rating 
currently in effect.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for chronic 
lumbosacral strain as the diagnostic criteria for an 
increased rating for this disability are not satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 
5289, 5292, 5293, 5294, 5295 (2000).



ORDER

An increased disability evaluation for lumbosacral strain, 
presently rated as 20 percent disabling, is denied.  




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

